      Case 3:17-cv-06011-WHA Document 376 Filed 06/23/21 Page 1 of 3



 1   Neal S. Manne (SBN 94101)
         nmanne@susmangodfrey.com
 2   Johnny W. Carter (pro hac vice)
         jcarter@susmangodfrey.com
 3   Erica W. Harris (pro hac vice)
         eharris@susmangodfrey.com
 4   Steven Shepard (pro hac vice)
         sshepard@susmangodfrey.com
 5   SUSMAN GODFREY LLP
     1000 Louisiana Street, Suite 5100
 6   Houston, TX 77002
     Telephone: (713) 651-9366
 7   Facsimile: (713) 654-6666
 8   Herbert J. Stern (pro hac vice)
         hstern@sgklaw.com
 9   Joel M. Silverstein (pro hac vice)
         jsilverstein@sgklaw.com
10   STERN KILCULLEN & RUFOLO, LLC
     325 Columbia Turnpike, Suite 110
11   Florham Park, NJ 07932-0992
     Telephone: (973) 535-1900
12   Facsimile: (973) 535-9664
13   Attorneys for Defendant and Third-Party Plaintiff Chevron Corp.
14                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
15
                                  SAN FRANCISCO DIVISION
16
     CITY OF OAKLAND, a Municipal Corporation,
17   and THE PEOPLE OF THE STATE OF                   First Filed Case: No. 3:17-cv-6011-WHA
     CALIFORNIA, acting by and through Oakland        Related Case:     No. 3:17-cv-6012-WHA
18   City Attorney BARBARA J. PARKER,

19          Plaintiffs,
                                                      NOTICE OF VOLUNTARY DISMISSAL
20   vs.                                              OF THIRD-PARTY COMPLAINTS
                                                      AGAINST EQUINOR ASA
21   BP P.L.C., a public limited company of England
     and Wales, CHEVRON CORPORATION, a
22   Delaware corporation, CONOCOPHILLIPS             THE HONORABLE WILLIAM H. ALSUP
     COMPANY, a Delaware corporation, EXXON
23   MOBIL CORPORATION, a New Jersey
     corporation, ROYAL DUTCH SHELL PLC, a
24   public limited company of England and Wales,     No. 3:17-cv-6011-WHA
     and DOES 1 through 10,
25
            Defendants.
26

27

28

                                                Case Nos. 3:17-cv-6011-WHA & 3:17-cv-6012-WHA
     NOTICE OF VOLUNTARY DISMISSAL OF THIRD-PARTY COMPLAINTS AGAINST EQUINOR ASA
      Case 3:17-cv-06011-WHA Document 376 Filed 06/23/21 Page 2 of 3



 1
     CHEVRON CORP.,
 2

 3          Third-Party Plaintiff,

 4   vs.

 5   STATOIL ASA,
 6          Third-Party Defendant.
 7
     CITY AND COUNTY OF SAN
 8   FRANCISCO, a Municipal Corporation, and
     THE PEOPLE OF THE STATE OF
 9   CALIFORNIA, acting by and through the San
     Francisco City Attorney DENNIS J.
10   HERRERA,
11          Plaintiffs,
12   vs.
13   BP P.L.C., a public limited company of England
     and Wales, Chevron Corporation, a Delaware
14   corporation, CONOCOPHILLIPS COMPANY,             No. 3:17-cv-6012-WHA
     a Delaware corporation, EXXON MOBIL
15   CORPORATION, a New Jersey corporation,
     ROYAL DUTCH SHELL PLC, a public limited
16   company of England and Wales, and DOES 1
     through 10,
17
            Defendants.
18
     CHEVRON CORP.,
19
            Third-Party Plaintiff,
20

21   vs.

22   STATOIL ASA,

23          Third-Party Defendant.

24

25

26

27

28

                                          2     Case Nos. 3:17-cv-6011-WHA & 3:17-cv-6012-WHA
     NOTICE OF VOLUNTARY DISMISSAL OF THIRD-PARTY COMPLAINTS AGAINST EQUINOR ASA
      Case 3:17-cv-06011-WHA Document 376 Filed 06/23/21 Page 3 of 3



 1          Pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(i) and 41(c)(1), Third-Party
 2   Plaintiff Chevron Corporation hereby dismisses without prejudice its Third-Party Complaints
 3   against Third-Party Defendant Equinor ASA, formerly known as Statoil ASA, which has not yet
 4   answered the Third-Party Complaints, moved for summary judgment, or otherwise served a
 5   responsive pleading.
 6
     Dated: June 23, 2021
 7

 8                                   By: /s/ Erica W. Harris ________________
                                         Neal S. Manne (SBN 94101)
 9                                       Johnny W. Carter (pro hac vice)
                                         Steven Shepard (pro hac vice)
10                                       Erica W. Harris (pro hac vice)
                                         SUSMAN GODFREY LLP
11                                       1000 Louisiana, Suite 5100
                                         Houston, Texas 77002-5096
12                                       Telephone: (713) 651-9366
                                         Facsimile: (713) 654-6666
13                                       nmanne@susmangodfrey.com
                                         sshepard@susmangodfrey.com
14                                       jcarter@susmangodfrey.com
                                         eharris@susmangodfrey.com
15
                                          Herbert J. Stern (pro hac vice)
16                                        Joel M. Silverstein (pro hac vice)
                                          STERN KILCULLEN & RUFOLO, LLC
17                                        325 Columbia Turnpike, Suite 110
                                          Florham Park, NJ 07932-0992
18                                        Telephone: (973) 535-1900
                                          Facsimile: (973) 535-9664
19                                        hstern@sgklaw.com
                                          jsilverstein@sgklaw.com
20
                                          Attorneys for Defendant and Third-Party Plaintiff
21                                        Chevron Corp.
22

23

24

25

26

27

28

                                          3     Case Nos. 3:17-cv-6011-WHA & 3:17-cv-6012-WHA
     NOTICE OF VOLUNTARY DISMISSAL OF THIRD-PARTY COMPLAINTS AGAINST EQUINOR ASA
